DETAILED ACTION
This communication is in responsive to Application 16/977139 filed on 9/01/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-15 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 10/29/2020 complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Specification
The disclosure is objected to because claims 4 and 12 limitations “…and a second output unit that is not connected to the plurality of second control units, and an output signal path of the second output unit is blocked” is not explained as to the meaning of it where the limitations only appear in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 9, 12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “distributing, by the distribution circuit, the received packet to a plurality of dispatchers; and distributing, by the plurality of second control units, the packet distributed by the distribution circuit to the plurality of virtual control units” of claims 1 and 9 are not clear. It is not clear who distribute the received packets to the virtual control units because the dispatchers according to the claims receives the packets and not the second control units. In other words, it is not clear whether the distribution circuit distribute the same received packet twice once to dispatchers and the second time to virtual control units OR whether the dispatchers distribute the received packets to the virtual control units, as known in the art? 
It is not clear whether the limitation “one or more processors” of claim 1-line 2, the same as in line 4 the same as in line 8? 
The limitation “…the packet to the virtual control unit connected to the second control unit itself” of claim 15 is not clear because no virtual control unit is connected to second control unit based on the claim language of claim 1. 
The limitation “…and a second output unit that is not connected to the plurality of second control units, and an output signal path of the second output unit is blocked” of claim 12 is not clear. What does it mean? The specification is silent as to the meaning of this limitation. 
The limitation “…and at least one of the other second control units is configured to merge signals from the plurality of second output units” of claim 14 is not clear. the limitation seems to be incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships is FPGA and buffer merger. The specification deals with mergers for buffers in ¶0057 but none of the buffers are claimed. It seems different embodiments are claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 9-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tu US 2014/0281385 A1 in view of Shelke et al. (hereinafter Shelke) US 2019/0166003 A1. 

Regarding Claim 1, Tu teaches a control apparatus comprising: 
a communication unit (¶0033; switch core), including one or more processors, configured to receive a packet from a network (¶0033; receive from a switch core data packets. Also see Fig. 3 & ¶0033-¶0042; The firmware running a first processing core 310 processes the incoming packets by reading from the input FIFO interface 306 associated with that processing core.  When the processing core 310 completes processing of the incoming packet, the firmware of the core outputs an intermediate packet on the output FIFO interface 308 associated with the core);
a plurality of first control units, including one or more processors (Fig. 3 & ¶0033-¶0042; core0-3 in 302), 
a distribution circuit configured to distribute the received packet to a plurality of dispatchers (Fig. 3 & ¶0033-¶0042; The multicore network processor 200 further includes a dispatcher 214 and a reassemble 216.  The dispatcher 214 is configured to distribute data packets received from a switch core to the processing cores in accordance with the operation mode of the multicore network processor 200);
a plurality of second control units, including one or more processors (Fig. 3 & ¶0033-¶0042; core0-3 in 304), configured to distribute the packet distributed by the distribution circuit (Fig. 3 & ¶0033-¶0042; The dispatcher 314 may distribute packets into the two pipelines 302, 304.  The dispatcher 314 may apply different distribution algorithms.  In a round-robin distribution, the packet dispatcher 314 distributes packets alternatively.  If the first input FIFO interface 306 in the first pipeline 302 is not sufficient to hold a packet, the dispatcher 314 may distribute the packet to the first input FIFO interface 306 of the second pipeline 304.  If the first input FIFO interfaces 306 of both pipelines 302, 304 are not sufficient to hold the packet the dispatcher 314 may stall further distribution of the packets.  In a hash based distribution, the packet dispatcher 314 applies a certain algorithm based on packet header fields or other fields, and applies a modulo operation to get an index to either one of the two pipelines 302, 304).
wherein the distribution circuit is configured by a Programmable Logic Device (PLD) (¶0024; the processor is FPGA).
Tu teaches that data is distributed between cores depending on the mode of distribution but does not state that the cores are virtual units. In other words, Tu does 
Shelke teaches “…configured to function as a plurality of virtual control units” (Fig. 1 e.g. VM1…VM6, note that the processor is PLDs or FPGAs, see ¶0061) & “distribute to… to the plurality of virtual control units” (Fig. 1 & ¶0017-¶0018; DR distribute packets to corresponding VMs 131-136, note that the processor is PLDs or FPGAs, see ¶0061).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Shelke into the system of Tu in order to allow the abstraction and pooling of hardware resources to support virtual machines in a Software-Defined Networking (SDN) environment, such as a Software-Defined Data Center (SDDC) (¶0003).  For example, through server virtualization, virtual workloads such as virtual machines running different operating systems may be supported by the same physical machine (e.g., referred to as a "host").  Each virtual machine is generally provisioned with virtual resources to run an operating system and applications.  Id. The virtual resources may include central processing unit (CPU) resources, memory resources, storage resources, network resources, etc. Id. 

Regarding Claim 9, Tu teaches a control method executed by a control apparatus including 
a communication unit (¶0033; switch core), 
a plurality of first control units (Fig. 3 & ¶0033-¶0042; core0-3 in 302) configured to function as a plurality of virtual control units, 
a distribution circuit (¶0008 & Fig. 3 & ¶0033-¶0042; processor core distributes data packets to the plurality of processing cores in accordance with the selected processing mode, and receiving one or more data packets from one or more of the plurality of processing cores in accordance with the configured processing mode) configured by a Programmable Logic Device (PLD) (¶0024; the processor is FPGA), 
and a plurality of second control units (Fig. 3 & ¶0033-¶0042; core0-3 in 304), 
wherein the control method comprises: receiving, by the communication unit, a packet from a network (¶0033; receive from a switch core data packets. Also see Fig. 3 & ¶0033-¶0042; The firmware running a first processing core 310 processes the incoming packets by reading from the input FIFO interface 306 associated with that processing core.  When the processing core 310 completes processing of the incoming packet, the firmware of the core outputs an intermediate packet on the output FIFO interface 308 associated with the core); 
distributing, by the distribution circuit, the received packet to a plurality of dispatchers (Fig. 3 & ¶0033-¶0042; The multicore network processor 200 further includes a dispatcher 214 and a reassemble 216.  The dispatcher 214 is configured to distribute data packets received from a switch core to the processing cores in accordance with the operation mode of the multicore network processor 200); 
and distributing, by the plurality of second control units, the packet distributed by the distribution circuit (Fig. 3 & ¶0033-¶0042; The dispatcher 314 may distribute packets into the two pipelines 302, 304.  The dispatcher 314 may apply different distribution algorithms.  In a round-robin distribution, the packet dispatcher 314 distributes packets alternatively.  If the first input FIFO interface 306 in the first pipeline 
Tu teaches that data is distributed between cores depending on the mode of distribution but does not state that the cores are virtual units. In other words, Tu does not expressly teach “a plurality of first control units configured to function as a plurality of virtual control units” & “and distributing, by the plurality of second control units, the packet distributed by the distribution circuit to the plurality of virtual control units.” 
Shelke teaches “a plurality of first control units configured to function as a plurality of virtual control units” (Fig. 1 e.g. VM1…VM6, note that the processor is PLDs or FPGAs, see ¶0061) & “and distributing, by the plurality of second control units, the packet distributed by the distribution circuit to the plurality of virtual control units” (Fig. 1 & ¶0017-¶0018; DR distribute packets to corresponding VMs 131-136, note that the processor is PLDs or FPGAs, see ¶0061).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Shelke into the system of Tu in order to allow the abstraction and pooling of hardware resources to support virtual machines in a Software-Defined Networking (SDN) environment, such as a Software-Defined Data Center (SDDC) (¶0003).  For example, through server 

Regarding Claims 2 & 10, Tu in view of Shelke teach the control method according to claim 9, Tu further teaches wherein the distribution circuit includes multiple types of distribution units that are switchable by setting or control by a management unit (Fig. 3 & ¶0033-¶0042; two different type of modes for distributing packets 302 and 304).

Regarding Claims 3 & 11, Tu in view of Shelke teach the control method according to claim 9, Tu further teaches wherein the distribution circuit includes a plurality of first output units that are connected to the plurality of second control units in a one-to-one relationship, and a second output unit that is not connected to the plurality of second control units (¶0033-¶0040; Figs. 3 and 4 illustrate parallel processing mode where one to one relationship exist and pipeline processing mode where second output not connected to first unit. Also see Shelke in ¶0017; FIG. 1, VNICs 151-156 are emulated by corresponding VMMs 141-146 where one-to-one relationships is shown); 
and the control apparatus further comprises a management unit configured to manage which of the plurality of first output units and the second output unit is to be included in a distribution path (¶0033-¶0040 & figs. 3-4; The reassembler 216 is 

Regarding Claims 5 & 13, Tu in view of Shelke teach the control method according to claim 12, Tu further teaches wherein the distribution circuit is configured to re-distribute a packet to be transmitted to the second output unit to the plurality of first output units in a round-robin fashion (¶0033-¶0040 & figs. 3-4; round robin distribution).

Regarding Claims 7 & 15, Tu in view of Shelke teach the control method according to claim 9 Shelke further teaches further comprising: distributing, by at least one of the plurality of second control units, the packet to the virtual control unit connected to the second control unit itself, and distributing, by at least one of the plurality of second control units, the packet to other virtual control units connected to the other second control units (Shelke in ¶0017-¶0021 & FIG. 1; data is distributed to second VM).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Shelke and further in view of Kwak et al. (hereinafter Kwak) US 2005/0141568 A1. 

Regarding Claims 4 & 12, Tu in view of Shelke teach the control method according to claim 9, Tu further teaches wherein the distribution circuit includes a 
Kwak teaches and a second output unit that is not connected to the plurality of second control units, and an output signal path of the second output unit is blocked (¶0013 & ¶0039; switch path to the input and output signal is blocked). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Kwak into the system of Tu in view of Shelke in order to improve, enlarge and configure system according to corresponding application where varied and reliable communication service at a moderate price can be provided to service users and decrease investment and maintenance fee (abstract). 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Shelke and further in view of Bent et al. (Bent) US 11093468 B1.  

Regarding Claims 6 & 14, Tu in view of Shelke teach the control method according to claim 9, wherein the distribution circuit includes a plurality of first output units connected to the plurality of second control units in a one-to-one relationship and a plurality of second output units connected to the other second control units (see Tu in Figs. 3-4. Also see Shelke in ¶0017; FIG. 1, VNICs 151-156 are emulated by corresponding VMMs 141-146 where one-to-one relationships is shown); 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Bent into the system of Tu in view of Shelke in order to improve performance of storage systems since data has increase in amounts to be process where the invention helps improving performance of system while improving data coordination and is more beneficial to the performance of data storage (Col 3, lines 1-5 & abstract). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Coleman et al. (hereinafter Coleman) US 2021/0279148 A1.   

Regarding Claim 8, Tu teaches a control method executed by a control apparatus including a communication unit (¶0033; switch core) configured to receive a packet from a network (¶0033; receive from a switch core data packets. Also see Fig. 3 & ¶0033-¶0042; The firmware running a first processing core 310 processes the incoming packets by reading from the input FIFO interface 306 associated with that processing core.  When the processing core 310 completes processing of the incoming packet, the firmware of the core outputs an intermediate packet on the output FIFO 
reconfiguring the PLD to a different type of distribution unit.
Coleman teaches reconfiguring the PLD to a different type of distribution unit (¶0196; reconfiguring FPGA).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Coleman into the system of Tu in order to enable the acceleration of a ML or AI application based on the most optimal numerical precision and memory model being used (¶0196).  Readers will appreciate that by treating the collection of FPGA-accelerated servers as a pool of FPGAs, any CPU in the data center may utilize the pool of FPGAs as a shared hardware microservice, rather than limiting a server to dedicated accelerators plugged into it. Id. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/           Primary Examiner, Art Unit 2455